Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Preliminary Amendment filed on 08/03/2021. 
Claims 1-20 have been cancelled. 
Claims 21-40 have been newly added.
Claims 21-40 are presented for examination. 
References in applicant's IDS form 1449 received on 09/09/2021 have been considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-6, 8-9, 11-18 and 20 of copending Application No. 14/311,098.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in each application are directed to wallet identifying data that is configured to secure data transfers between the apparatus and the central system.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellis et al. “US 10,380,583 B1” (Ellis).
Regarding Claim 21:   An apparatus comprising: a user input device; and circuitry configured to: 
receive, from a central system, wallet  identifying data that is configured to secure data transfers between the apparatus and the central system, wherein the wallet identifying data is (at least see Ellis Abstract; Figs. 4-8); 
transmit a validation request to the central system, wherein the validation request comprises the wallet identifying data (at least see Ellis 1:36-34); 
receive, from the central system, a validation indication in response to the validation request (at least see Ellis 6:8-47); 
in response to receiving the validation indication, transmit a session initiation request to the central system, wherein the session initiation request is generated based on an end-user session initiation indication received using the user input device (at least see Ellis 4:23-53); and 
receive, from the central system, a session initiation indication in response to the session initiation request (at least see Ellis 11:10-25).
Regarding Claim 22:   The apparatus of claim 21, wherein the circuitry is further configured to, subsequent to receiving the session initiation indication: at each polling iterations of a plurality of polling iterations, wirelessly receive a polling request from the central system using one or more communication beacons installed within a location of the apparatus (at least see Ellis Fig. 1).
Regarding Claim 23:   The apparatus of claim 22, wherein the central system is configured to: during each polling iteration of the plurality of polling iterations, determine that the polling iteration has failed in response to determining an apparatus-present response for the polling iteration has not been received by the central system after transmitting a defined number of polling requests associated with the polling iteration, and wherein the defined number of polling requests for a polling iteration of the plurality of polling iterations is determined based on a non-response (at least see Ellis Abstract; Fig. 24).
Regarding Claim 24:   The apparatus of claim 23, wherein the central system is further configured to: upon failure of at least one polling iteration of the plurality of polling iterations, wait for a predetermined time interval; and subsequent to the predetermined time interval, determine a session termination conclusion based on preexisting approval data associated with a user profile of the apparatus (at least see Ellis Figs. 3A-3C).
Regarding Claim 25:   The apparatus of claim 24, wherein the circuitry is further configured to: subsequent to receiving the validation indication, transmit the preexisting approval data to the central system (at least see Ellis Fig. 5).
Regarding Claim 26:   The apparatus of claim 21, wherein: the session initiation request describes a provider identifier and an apparatus location, and the session initiation indication is transmitted in response to determining that a proximity measure for the provider identifier and the apparatus location satisfies a proximity threshold (at least see Ellis Fig. 24).
Regarding Claim 27:   The apparatus of claim 26, wherein the proximity threshold is determined based on a communication range of a direct wireless connection device associated with the provider identifier (at least see Ellis Fig. 28).
Regarding Claim 28:   The apparatus of claim 21, wherein: the validation request describes a provider identifier that is determined based on provider identification data received by the user input device; and the central system is further configured to transmit a second session initiation request to a provider device associated with the provider identifier (at least see Ellis Abstract; Figs. 1-2)
Regarding Claims 29-40:   all limitations as recited have been analyzed and rejected with respect to claims 21-28.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/FATEH M OBAID/Primary Examiner, Art Unit 3627